UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT JENNELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:02-cr-00032-JCT-3)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Jennell, Jr., Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent    Jennell,   Jr.,       appeals   the    district    court’s

order denying his motion to compel the Government to file a

motion for a sentence reduction under Fed. R. Crim. P. 35(b).

We   have      reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Jennell, No. 7:02-cr-00032-JCT-3 (W.D.

Va. Dec. 12, 2013).          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented     in   the

materials       before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2